



SECOND AMENDMENT TO THE
SILVERBOW RESOURCES, INC.
2016 EQUITY INCENTIVE PLAN


This Second Amendment (the “Second Amendment”) to the SilverBow Resources, Inc.
2016 Equity Incentive Plan (the “Plan”), is made effective as of April 2, 2019
(the “Amendment Effective Date”), subject to approval by the shareholders of
SilverBow Resources, Inc., a Delaware corporation (the “Company”). Capitalized
terms used but not defined herein shall have the meanings assigned to them in
the Plan.


WHEREAS, the Company previously adopted the Plan;
WHEREAS, Section 13.1 of the Plan provides that the Board may amend, modify or
suspend the Plan, except that any amendment to increase the number of securities
which may be issued under the Plan is subject to approval by the shareholders of
the Company; and
WHEREAS, the Board desires to amend the Plan in order to increase the number of
Shares available for issuance under the Plan by 825,000.


NOW, THEREFORE, BE IT RESOLVED, that, the Plan shall be amended as of the
Amendment Effective Date, subject to approval by the Company’s shareholders, as
set forth below:


Section 4.1.1 of the Plan shall be deleted in its entirety and replaced with the
following:
    
“Subject to adjustment as provided in Section 4.3, the number of Shares
available for delivery pursuant to (a) Options or SARs, (b) Restricted Stock,
(c) Restricted Stock Units, (d) Performance Awards, and (e) awards contemplated
by Article XI of this Plan granted under the Plan shall be, in the aggregate,
2,007,011 Shares. Shares awarded under the Plan may be authorized but unissued
Shares, authorized and issued Shares reacquired and held as treasury Shares or a
combination thereof. Shares issued in assumption of, or in substitution for, any
outstanding awards of any entity acquired in any form of combination by the
Company or any Subsidiary or Affiliate shall not reduce the Shares available for
grants of Awards under this Section 4.1. The aggregate number of Shares
available under this Section 4.1 will be reduced by one Share for every Share
subject to an award granted under this Plan.”




FURTHER RESOLVED, that, as amended hereby, the Plan is specifically ratified and
reaffirmed.






SilverBow Resources, Inc.
 
 
 
 
By:
/s/ Christopher M. Abundis
 
 
Name:
Christopher M. Abundis
 
 
Title:
SVP, General Counsel and Secretary
















